DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS), submitted on 03/25/2020 and 07/10/2020, have been considered by the examiner.

Claim Objections
Claim 24 is objected to because of the following informalities:  The claim recites the limitation of “the root of the tooth” in the 8th line of the claim.  In order to provide proper antecedent basis, the limitation should recite “a root of a tooth.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claim introduces the limitation of “a body member having a flexible compartment.”  The originally filed disclosure does not support this limitation.  While the embodiment of figures 6-8 describes a body formed of a flexible material (paragraph [0027]), the limitations of claim 24 can only be drawn to applicant’s embodiment of figures 1-5, having an atraumatic (rounded) tip.  As such, the originally filed disclosure provides no support for “a body member having a flexible compartment.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
[Claim 24]  The term "generally" in claim 24 is a relative term which renders the claim indefinite.  The term "generally" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore, the term “planar” has been rendered indefinite.  For purposes of examination, it is interpreted that any degree of this term meets the claim limitations.
[Claims 25-30]  The claims are rejected based upon their dependency from claim 24.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 24-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (PGPub 2012/0045732).
[Claims 24-29]  Chen teaches an applicator (figure 1, item 10) for effecting an intraligamentary injection of a liquid anesthetic into a gingival sulcus of a dental patient (paragraphs [0004], [0025]), the applicator comprising: 
a body member (figure 13, item 40) having a flexible compartment (figure 13; proximal portion of item 44; figures 15/16) for holding a liquid anesthetic (paragraph [0034]);
an elongated, generally planar tip (figure 13, item 46) connected with the flexible compartment (figure 13; proximal portion of item 44), the tip having an atraumatic free end (figure 13, items 48/50; paragraph [0034]) and a passageway (figure 13; distal portion of item 44) extending from the flexible compartment (figure 13; proximal portion of item 44) through the tip (figure 13, item 46) and to the free end of the tip (figure 13, items 48/50), 
the free end of the tip (figure 13, items 48/50) being sized and configured to enter into and have a substantially fluid-tight interface with the gingival sulcus so that the liquid anesthetic flows from the flexible compartment (figure 13; proximal portion of item 44) through the passageway (figure 13; distal portion of item 44) and is directed downward along the root of the tooth and is prevented from flowing upward and outward from the gingival sulcus of the dental patient (figures 13-16; paragraph [0034]). (The examiner notes this limitation is not positively recited and purely functional in nature.  Therefore, since the structure taught by Chen is capable of meeting the functional requirements, these limitations are met by the prior art.);
wherein the free end of the tip (figure 13, items 48/50) is substantially flat in cross-section (figure 15);
wherein a distal end of the tip (figure 13, item 46) is flexible and formed of plastic (figures 15/16; paragraph [0034]); and
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (PGPub 2012/0045732).
[Claim 30]  Chen teaches the limitations of claim 24, upon which claim 30 depends.  Although teaching an atraumatic applicator (abstract; paragraph [0006], [0034]), Chen does not specifically disclose the claimed thickness and width recited in claim 30.  
However, a review of applicant’s specification not only lacks a criticality for the claimed ranges, but also indicates “dimensions are merely exemplary and other shapes and sizes of the applicator 20 are contemplated so long as they enable the distal end of the applicator to be atraumatically introduced into the gingival sulcus along the periodontal ligament to engage the anatomic structures at the gingival sulcus to inject the liquid anesthetic therein” (Applicant’s specification; paragraph [0023]). The device taught by Chen is clearly configured to meet this functional capability (paragraph [0025]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to utilized the claimed dimensions, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON E FLICK whose telephone number is (571)270-7024.  The examiner can normally be reached on M-F 8 a.m.-5 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        02/24/2021